Case 3:11-cv-05479-PGS-LHG Document 625 Filed 10/03/19 Page 1 of 2 PagelD: 11978

TOMPKINS, McGUIRE, WACHENFELD & BARRY, LLP

Counselors at Law

3 BECKER FARM ROAD, SUITE 402
ROSELAND, NEW JERSEY 07068-1726

Roseland (973) 622-3000
New York (212) 714-1720

Brian M. English FAX (973)623-7780 Direct Line (973) 623-7491
Partner www.tompkinsmcguire.com benglish@tompkinameguire.com

October 3, 2019

Via Lawyers Service and ECF

Hon. Lois H. Goodman, U.S.M.J.
United States District Court

District of New Jersey

Clarkson S. Fisher Federal Building &
U.S. Courthouse

402 East State Street

Trenton, New Jersey 08608

RE: In Re Effexor XR Antitrust Litigation
Master Docket No.: 11-5479 (PGS)(LHG)

Dear Judge Goodman:

This firm is co-counsel with Kirkland & Ellis LLP for Defendants Teva Pharmaceutical
Industries Ltd. and Teva Pharmaceuticals USA, Inc. (“Teva”) in the above-referenced
consolidated cases, in which Teva’s motion to permanently seal the Special Discovery Master’s
September 13, 2019 Decision and Order (DE No. 619) is returnable before Your Honor on
November 4, 2019.

For the convenience of the Court, enclosed please find copies of the following motion
papers filed on behalf of Teva: (1) Notice of Motion to Seal; (2) Declaration of Gavin R. Tisdale
(with Exhibit 1) in Support of Motion; (3) a proposed form of Order; and (4) a Certification of
Service. Pursuant to Your Honor’s procedure with regard motions to seal, I also enclose a copy
of the Decision and Order with the confidential information highlighted.

We thank the Court for your consideration of this matter.
Case 3:11-cv-05479-PGS-LHG Document 625 Filed 10/03/19 Page 2 of 2 PagelD: 11979

TOMPKINS, McGUIRE, WACHENFELD & BARRY

Page 2

Respectfully submitted,

Brian M. English
FOR TOMPKINS, McGUIRE, WACHENFELD & BARRY

cc: All Counsel (Via ECF, w/o enclosures)
